DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Davis (REG# 64667) on 1/4/2022.

FOR THE CLAIMS:

Claim 18 is cancelled.

Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 1/7/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 4 and 13, directed to alternative embodiments are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
s 1, 3-4, 7-9 and 13 are allowed.

The following is an examiner’s statement of reasons for allowance of claim 1: 
The prior art does not teach or suggest a module board comprising: a semiconductor device mounted on a second surface of a printed board and covering a through hole of the printed board; a heat conductive polygonal column included in the through-hole, wherein the printed board includes a heat dissipation sheet disposed on the first surface of the printed board, the polygonal column is supported by the through-hole at corners of the polygonal column, the polygonal column is connected to a first wiring in the through-hole, a ground terminal on the semiconductor device, and the heat dissipation sheet, a shape of the through-hole when viewed from the second surface includes a plurality of first and second arcs, a curvature of the second arcs is smaller than that of the first arcs, and one of the second arcs is disposed between one of the first arcs and another of the first arcs; in combination with all other features claimed.
Regarding claims 3-4, 7, 9 and 13, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.

The following is an examiner’s statement of reasons for allowance of claim 8: 
The prior art does not teach or suggest a printed board comprising: a through hole, a heat conductive polygonal column is configured to be provided in the through-hole, the heat conductive polygonal column configured to be connected to a first wiring within the through-hole, a heat dissipation sheet disposed on the first surface, and a semiconductor device disposed in a mounting area over the through hole, a shape of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/STEVEN T SAWYER/Primary Examiner, Art Unit 2847